                                                                                                                                                        7/24/19 3:39PM

 Fill in this information to identify your case:
 Debtor 1               Mark P Andrews
                              First Name            Middle Name          Last Name
 Debtor 2            Sueann Andrews
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$450 per Month for 36 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                   Chapter 13 Plan                                                    Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                                                                                                                                       7/24/19 3:39PM



 Debtor                Mark P Andrews                                                                Case number
                       Sueann Andrews

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $16,200.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest     Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate         payment to total of
                       creditor's                                                 to creditor's                                  creditor   monthly
                       total claim                                                claim                                                     payments
 Consume                                     2013
 r Portfolio           $15,441.0             Volkswago
 Svc                   0                     n Passate               $7,050.00         $0.00           $7,050.00     6.00%          $146.93           $8,081.15

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.

Official Form 113                                                                 Chapter 13 Plan                                              Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                                                                                                                                      7/24/19 3:39PM



 Debtor                Mark P Andrews                                                          Case number
                       Sueann Andrews

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.00% of plan payments; and
             during the plan term, they are estimated to total $1,620.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $2,700.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 10.00 % of the total amount of these claims, an estimated payment of $ 10,254.60 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00              .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.


Official Form 113                                                          Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                                                                                                                               7/24/19 3:39PM



 Debtor                Mark P Andrews                                                             Case number
                       Sueann Andrews

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 1. Consumer Portfolio Svc (2013 Volkswagon Passat) shall receive preconfirmation adequate protection payments in the
 amount of $50.00 per month.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Mark P Andrews                                                   X /s/ Sueann Andrews
       Mark P Andrews                                                        Sueann Andrews
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            July 24, 2019                                         Executed on      July 24, 2019

 X     /s/ David M. Siegel                                                   Date     July 24, 2019
       David M. Siegel
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                          Chapter 13 Plan                                             Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                                                                                                                                7/24/19 3:39PM



 Debtor                Mark P Andrews                                                       Case number
                       Sueann Andrews

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                     $8,081.15

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $8,320.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $10,598.85

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                 +                                        $0.00


 Total of lines a through j                                                                                                                  $27,000.00




Official Form 113                                                       Chapter 13 Plan                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-20772-PSH
Mark P Andrews                                                                                             Chapter 13
Sueann Andrews
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: rruiz1                       Page 1 of 1                          Date Rcvd: Jul 25, 2019
                                      Form ID: pdf001                    Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 27, 2019.
db/jdb         +Mark P Andrews,    Sueann Andrews,   1312 Elizabeth St.,    Apt. 1,    Joliet, IL 60435-2631
28042581       +Citibank N A,   701 East 60th Street North,     Sioux Falls, SD 57104-0493
28042582       +Consumer Portfolio Svc,    19500 Jamboree Rd,    Irvine, CA 92612-2411
28042584       +Fed Loan Serv,    Pob 60610,   Harrisburg, PA 17106-0610
28042587        First Premier,    3820 N. Louise Ave.,    Sioux Falls, SD 57107-0145
28042588       +First Premier Bank,    3820 N Louise Ave,    Sioux Falls, SD 57107-0145
28042590       +Heights Finance Corp,    1145 Essington,    Joliet, IL 60435-2870
28042591        Markoff Law, LLC,    29 N WACKER DR,   STE 1010,    Chicago, IL 60606-3203
28042592       +Personal Finance Co,    2009 Essington Rd,    Joliet, IL 60435-7395
28042595       +Slc Stud Loan Trust,    701 East 60th Street North,    Sioux Falls, SD 57104-0432
28042596       +State of Michigan,    Department of Treasury,    PO Box 30158,    Lansing, MI 48909-7658
28042597       +Tbom/total Crd,    Po Box 85710,   Sioux Falls, SD 57118-5710
28042599        Truemper, Titiner & Brouch, Limited,     1523, 1700 N Farnsworth Ave,    Aurora, IL 60505

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
28042578       +E-mail/Text: bankruptcy@sccompanies.com Jul 26 2019 02:08:34      Amerimark Premier,
                 Bankruptcy Dept.,   1515 S. 21st Street,    Clinton, IA 52732-6676
28042579       +E-mail/Text: bk@blittandgaines.com Jul 26 2019 02:09:34      Blitt and Gaines, P.C.,
                 Bankrupty Department,    661 N. Glenn Ave.,   Wheeling, IL 60090-6017
28042580        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jul 26 2019 02:16:51       Cap One,
                 15000 Capital One Dr,    Richmond, VA 23238
28042583       +E-mail/Text: bankruptcy@sccompanies.com Jul 26 2019 02:08:34      DR Leonards,    PO Box 2845,
                 Monroe, WI 53566-8045
28042586        E-mail/Text: bnc-bluestem@quantum3group.com Jul 26 2019 02:11:21       FINGERHUT/WEBBANK,
                 6250 Ridgewood Rd.,    Saint Cloud, MN 56303-0820
28042585        E-mail/Text: bnc-bluestem@quantum3group.com Jul 26 2019 02:11:21       Fingerhut,   PO Box 1250,
                 Saint Cloud, MN 56395-1250
28042589       +E-mail/Text: chris@greaterchicagofinance.com Jul 26 2019 02:11:40
                 Greater Chicago Finance Company,    8331 Roosevelt Rd,   Forest Park, IL 60130-2529
28042593       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jul 26 2019 02:16:50
                 Portfolio Recov Assoc,    120 Corporate Blvd Ste 100,   Norfolk, VA 23502-4952
28042594       +E-mail/Text: ecfbankruptcy@progleasing.com Jul 26 2019 02:10:33      Progressive Leasing,
                 256 W Data Drive,   Draper, UT 84020-2315
28042598        E-mail/Text: tidewaterlegalebn@twcs.com Jul 26 2019 02:09:25      Tidewater Motor Credit,
                 6520 Indian River Rd,    Virginia Beach, VA 23464
                                                                                              TOTAL: 10

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 24, 2019 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 1 Mark P Andrews davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              David M Siegel   on behalf of Debtor 2 Sueann Andrews davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 3
